*** - Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “***,” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit 10.13

 

LOGO [g613176kodak_logo.jpg]

July 30, 2013

Laura Quatela

***

***

Re: Employment Agreement

Dear Laura:

This is your employment agreement (this “Agreement”) with Eastman Kodak Company,
a New Jersey corporation (the “Company”).

 

1. Terms Schedule

Some of the terms of your employment are in the attached schedule (your
“Schedule”), which is part of this Agreement.

 

2. Scheduled Term

Subject to your continued employment with the Company upon the occurrence of the
“Effective Date” (as defined under the Joint Plan of Reorganization under
Chapter 11 of the Bankruptcy Code filed by the Company (the “Plan of
Reorganization”)), the term of this Agreement will begin on the Effective Date
and end as stated in your Schedule (your “Scheduled Term”).

 

3. Your Position, Performance and Other Activities

(a) Position. You will be employed in the position stated in your Schedule.

(b) Authority, Responsibilities, and Reporting. Your authority, responsibilities
and reporting relationships will correspond to your position and will include
any particular authority, responsibilities and reporting relationships that the
Company’s Board of Directors (the “Board”) or any officer of the Company to whom
you report may assign to you from time to time.

(c) Performance. You are expected to devote your best efforts and all of your
business time to the affairs of the Company. You may, however, engage in any
charitable, civic and community activities, provided, however, such activities
do not materially interfere with your duties and responsibilities.



--------------------------------------------------------------------------------

4. Your Compensation

(a) Salary. You will receive an annual base salary (your “Salary”). Commencing
on the Effective Date, your Salary will be the amount set forth in your
Schedule. Your Salary will be paid in accordance with the Company’s normal
payroll practices.

(b) Annual Incentive. You will be eligible to participate in the Company’s
short-term variable pay plan for its management level employees, known as
Executive Compensation for Excellence and Leadership (“EXCEL”) (your “Annual
Incentive”). Your annual target award under EXCEL will be determined in
accordance with your Schedule. Any actual award in a given annual performance
period will depend upon performance against corporate goals selected by
management and approved by the appropriate committee of the Board and will be
paid in the discretion of such committee and management. The terms of the EXCEL
plan itself govern and control all interpretations of the plan.

(c) Transition Incentive Award. You will be eligible to receive a cash incentive
award based on the achievement of key transition goals established by the
Company in its sole discretion prior to or promptly following the Effective
Date, relating to the Personalized Imaging business. The amount and form of the
award (the “Transition Incentive Award”) to be granted to you will be determined
by the Company in accordance with the terms of your Schedule.

 

5. Your Benefits

(a) Employee Benefit Plans. During your employment, you will be entitled to
participate in the Company’s employee benefit plans, including plans that
provide retirement and welfare benefits.

(b) Vacation. You will be entitled to paid annual vacation on the same basis as
immediately prior to the Effective Date.

(c) Additional Benefits. During your employment, you will be provided any
additional benefits stated in your Schedule.

 

6. Termination of Your Employment; End of Scheduled Term

(a) No Reason Required. Your employment with Kodak is “at will,” and you or the
Company may terminate your employment at any time for any reason, including
prior to the end of your Scheduled Term. If your employment with the Company
continues at the end of your Scheduled Term, the provisions of Section 3 through
this Section 6 will cease to apply, and you will continue as an at-will employee
of the Company. The remaining provisions of this Agreement will continue in
accordance with their terms.

(b) Related Definition.

(1) “Cause” means any of the following: (A) your continued failure, for a period
of at least 30 calendar days following a written warning, to perform your duties
in a manner deemed satisfactory by your supervisor, in the exercise of his or
her sole discretion; (B) your failure to follow a lawful written directive of
the Chief Executive Officer, your supervisor or the Board; (C) your willful
violation of any material rule, regulation, or policy that may be established
from time to time

 

-2-



--------------------------------------------------------------------------------

for the conduct of the Company’s business; (D) your unlawful possession, use or
sale of narcotics or other controlled substances, or performing job duties while
illegally used controlled substances are present in your system; (E) any act or
omission or commission by you in the scope of your employment (a) which results
in the assessment of a civil or criminal penalty against you or the Company, or
(b) which in the reasonable judgment of your supervisor could result in a
material violation of any foreign or U.S. federal, state or local law or
regulation having the force of law; (F) your conviction of or plea of guilty or
no contest to any crime involving moral turpitude; (G) any misrepresentation of
a material fact to, or concealment of a material fact from, your supervisor or
any other person in the Company to whom you have a reporting relationship in any
capacity; or (H) your breach of the Company’s Business Conduct Guide or the
Eastman Kodak Company Employee’s Agreement.

(c) Severance. You will be eligible to participate in the Termination Allowance
Plan (“TAP”), the Company’s broad-based severance plan that provides termination
allowance benefits in the event of certain qualifying terminations as set forth
in TAP. For the avoidance of doubt, TAP benefits will not be provided if the
Company terminates your employment for Cause.

 

7. On-going Restrictions on Your Activities

(a) Employee’s Agreement. You acknowledge and agree that your Eastman Kodak
Company Employee’s Agreement is and will remain in full force and effect,
including, without limitation, the provisions therein regarding nondisclosure of
confidential information, non-competition with the Company during, and for up to
eighteen (18) months following any termination of, your employment and
non-solicitation of Company employees, customers and suppliers during, and for
up to twelve (12) months following any termination of, your employment.

(b) Your Importance to the Company and the Effect of this Section 7. You
acknowledge that:

(1) In the course of your involvement in the Company’s activities, you will have
access to confidential information and the Company’s client base and will profit
from the goodwill associated with the Company. On the other hand, in view of
your access to confidential information and your importance to the Company, if
you compete with the Company for some time after your employment, the Company
will likely suffer significant harm. In return for the benefits you will receive
from the Company and to induce the Company to enter into this Agreement, and in
light of the potential harm you could cause the Company, you agree to the
provisions of this Section 7. The Company would not have entered into this
Agreement if you did not agree to this Section 7.

(2) This Section 7 may limit your ability to earn a livelihood. You acknowledge,
however, that complying with this Section 7 will not result in severe economic
hardship for you or your family.

(c) Transition Assistance. During the 90 days after Termination Notice has been
given, you will take all actions the Company may reasonably request to maintain
for the Company the business, goodwill and business relationships with any
Clients.

 

-3-



--------------------------------------------------------------------------------

(d) Notice to New Employers. Before you accept employment with any other person
or entity while your Employee’s Agreement is in effect, you will provide the
prospective employer with written notice of the provisions of the Employee’s
Agreement and will deliver a copy of the notice to the Company.

 

8. Effect on Other Agreements

(a) Prior Employment Agreements and Severance Rights. This Agreement will
supersede any earlier employment agreement and any earlier severance, change in
control or similar rights you may have with any member of the Company.

(b) Release of Executive Protection Plan Claims. The Eastman Kodak Company
Executive Protection Plan (the “ExPP”) was not assumed pursuant to the Plan of
Reorganization. The consideration offered herein is accepted by you as being in
full accord, satisfaction, compromise and settlement of any and all claims that
you may have against the Company that exist on or prior to the Effective Date
arising out of or concerning amounts that are or may have been due and owing to
you pursuant to the ExPP, and you expressly agree that you are not entitled to
and will not receive any payments, benefits or other compensation or recovery of
any kind from the Company with respect to the ExPP.

(c) Effect on Other Agreements; Entire Agreement. This Agreement is the entire
agreement between you and the Company with respect to the relationship
contemplated by this Agreement and supersedes any earlier agreement, written or
oral, with respect to the subject matter of this Agreement. In entering into
this Agreement, no party has relied on or made any representation, warranty,
inducement, promise or understanding that is not in this Agreement.

 

9. Successors

(a) Assignment by You. You may not assign this Agreement without the Company’s
consent. Also, except as required by law, your right to receive payments or
benefits under this Agreement may not be subject to execution, attachment, levy
or similar process. Any attempt to effect any of the preceding in violation of
this Section 9(a), whether voluntary or involuntary, will be void.

(b) Assumption by Any Surviving Company. Before the effectiveness of any merger,
consolidation, statutory share exchange or similar transaction (including an
exchange offer combined with a merger or consolidation) involving the Company (a
“Reorganization”) or any sale, lease or other disposition (including by way of a
series of transactions or by way of merger, consolidation, stock sale or similar
transaction involving one or more subsidiaries) of all or substantially all of
the Company’s consolidated assets (a “Sale”), the Company will cause (1) the
Surviving Company to unconditionally assume this Agreement in writing and (2) a
copy of the assumption to be provided to you. After the Reorganization or Sale,
the Surviving Company will be treated for all purposes as the Company under this
Agreement. The “Surviving Company” means (i) in a Reorganization, the entity
resulting from the Reorganization or (ii) in a Sale, the entity that has
acquired all or substantially all of the assets of the Company.

 

-4-



--------------------------------------------------------------------------------

10. General Provisions

(a) Administrator. All compensation and benefits provided under this Agreement
will be administered by the Chief Human Resources Officer for the Company (the
“Administrator”). The Administrator will have total and exclusive responsibility
to control, operate, manage and administer such compensation and benefits in
accordance with their terms and all the authority that may be necessary or
helpful to enable him to discharge his responsibilities with respect to them.
Without limiting the generality of the preceding sentence, the Administrator
will have the exclusive right to: interpret this Agreement, decide all questions
concerning eligibility for and the amount of compensation and benefits payable,
construe any ambiguous provision, correct any default, supply any omission,
reconcile any inconsistency, and decide all questions arising in the
administration, interpretation and application of this Agreement. The
Administrator will have full discretionary authority in all matters related to
the discharge of his responsibilities and the exercise of his authority,
including, without limitation, his construction of the terms of this Agreement
and his determination of eligibility for compensation and benefits. It is the
intent of the parties hereto, that the decisions of the Administrator and his
actions with respect to this Agreement will be final and binding upon all
persons having or claiming to have any right or interest in or under this
Agreement and that no such decision or actions shall be modified upon judicial
review unless such decision or action is proven to be arbitrary or capricious.

(b) Withholding. You and the Company will treat all payments to you under this
Agreement as compensation for services. Accordingly, the Company may withhold
from any payment any taxes that are required to be withheld under any law, rule
or regulation.

(c) Confidentiality. You agree to keep the existence of this letter confidential
except that you may review it with your financial advisor, attorney or
spouse/partner and with the Administrator.

(d) Severability. If any provision of this Agreement is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (1) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (2) the remainder of this Agreement will
not be affected. In particular, if any provision of Section 7 is so found to
violate law or be unenforceable because it applies for longer than a maximum
permitted period or to greater than a maximum permitted area, it will be
automatically amended to apply for the maximum permitted period and maximum
permitted area.

(e) No Set-Off. Your and the Company’s respective obligations under this
Agreement will not be affected by any set-off, counterclaim, recoupment or other
right you or any member of the Company may have against each other or anyone
else (except as this Agreement specifically states). You do not need to seek
other employment or take any other action to mitigate any amounts owed to you
under this Agreement, and those amounts will not be reduced if you do obtain
other employment.

(f) Notices. All notices, requests, demands and other communications under this
Agreement must be in writing and will be deemed given (1) on the business day
sent, when delivered by hand or facsimile transmission (with confirmation)
during normal business hours, (2) on the business day after the business day
sent, if delivered by a nationally recognized overnight courier or (3) on the
third business day after the business day sent if

 

-5-



--------------------------------------------------------------------------------

delivered by registered or certified mail, return receipt requested, in each
case to the following address or number (or to such other addresses or numbers
as may be specified by notice that conforms to this Section 10(f)):

If to you, to the address stated in your Schedule.

If to the Company or any other member of the Company, to:

Eastman Kodak Company

343 State Street

Rochester, New York 14650

Attention: General Counsel

Facsimile: 585-724-9448

(g) Amendments and Waivers. Any provision of this Agreement may be amended or
waived but only if the amendment or waiver is in writing and signed, in the case
of an amendment, by you and the Company or, in the case of a waiver, by the
party that would have benefited from the provision waived. Except as this
Agreement otherwise provides, no failure or delay by you or the Company to
exercise any right or remedy under this Agreement will operate as a waiver, and
no partial exercise of any right or remedy will preclude any further exercise.

(h) Jurisdiction; Choice of Forum; Costs. You and the Company irrevocably submit
to the exclusive jurisdiction of any state or federal court located in the
County of New York over any controversy or claim arising out of or relating to
or concerning this Agreement or any aspect of your employment with the Company
(together, an “Employment Matter”). Both you and the Company (1) acknowledge
that the forum stated in this Section 10(h) has a reasonable relation to this
Agreement and to the relationship between you and the Company and that the
submission to the forum will apply even if the forum chooses to apply non-forum
law, (2) waive, to the extent permitted by law, any objection to personal
jurisdiction or to the laying of venue of any action or proceeding covered by
this Section 10(h) in the forum stated in this Section, (3) agree not to
commence any such action or proceeding in any forum other than the forum stated
in this Section 10(h) and (4)agree that, to the extent permitted by law, a final
and non-appealable judgment in any such action or proceeding in any such court
will be conclusive and binding on you and the Company. However, nothing in this
Agreement precludes you or the Company from bringing any action or proceeding in
any court for the purpose of enforcing the provisions of this Section 10(h). To
the extent permitted by law, the Company will pay or reimburse any reasonable
expenses, including reasonable attorney’s fees, you incur as a result of any
Employment Matter.

(i) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York applicable to contracts made
and to be performed entirely within that state.

 

-6-



--------------------------------------------------------------------------------

(j) Counterparts. This Agreement may be executed in counterparts, each of which
will constitute an original and all of which, when taken together, will
constitute one agreement.

 

Very truly yours, Eastman Kodak Company LOGO [g613176ex10_13pg07.jpg] By:  
Patrick M. Sheller   General Counsel, Secretary, Chief Administrative Officer
And Senior VP, EKC

 

Accepted and agreed:

/s/ Laura Quatela

Laura Quatela Date:

 

-7-



--------------------------------------------------------------------------------

TERMS SCHEDULE

 

Name and address for notices   

Laura Quatela

 

Address currently on file with the Company.

Position    You will serve as Senior Vice President, Eastman Kodak Company.
Scheduled Term    Your Scheduled Term begins on the Effective Date and is
initially scheduled to end on the 3rd anniversary of the Effective Date.
Starting Salary    $465,000 Annual Incentive    The target level for your Annual
Incentive will be at least 75% of your Salary. Transition Incentive Award   
Eligible to receive a transition incentive award of up to $813,750 payable in
cash based on achievement of key transition goals established by the Company in
its sole discretion prior to or promptly following the Effective Date.
Additional Benefits    N/A